Allow me first of 
all to congratulate you warmly. Sir, on your election to the presidency of the 
General Assembly. Through your person, an entire region of the world affirms 
in this forum its political renewal. 
The body of Members of our Organization is growing continually. Over the 
last year, 21 new States have come to join our ranks and have subscribed to 
the commitments of the Charter. We bid them welcome. Belgium has always held 
the view that our Organization should be open to all States. Equally strong, 
however, is our conviction that expansion should not come to mean shattering 
and dispersal. National aspirations must remain subordinate to the essential 
prerequisites of multilateral cooperation, which is becoming more necessary 
every day. 
In this respect, the confidence Belgium placed in the new 
Secretary-General even before his election has turned out to be fully 
justified. As proof of this, I would refer to his actions in the former 
Yugoslavia and in Somalia. I have also in mind his analyses at the Rio 
Conference, his report on preventive diplomacy and his report to the General 
Assembly. 
My colleague, the Minister of Foreign Affairs of the United Kingdom, has 
already spoken on behalf of the member States of the European Community. This 
allows me to concentrate my statement on a few issues of particular concern to 
us. 
The end of the cold war made strengthened international cooperation both 
possible and necessary. For combined reasons of history, size and 
geographical location, Belgium has always been predisposed to cooperation. 
Without a credible international order, we will all sooner or later be faced 
with an upsurge of unilateral demands containing the seeds of inevitable 
threats to peace. Our membership of the Security Council has enabled us to 
witness this first hand. A United Nations which functions effectively 
constitutes the best guarantee against such dangers. 
The end of the cold war has produced a variety of results. A wall has 
fallen but new trenches have been dug. The elimination of global ideological 
confrontation has led to the easing of regional conflicts that were fuelled by 
that confrontation. But it has also released frustrations, which have often 
degenerated into parodies of the right to self-determination and into new 
conflicts. We must react to this. 
Fortunately, the United Nations is no longer paralysed by the automatic 
ideological antagonisms of the past. The Security Council in particular has 
regained its means of action and its authority, which is now broadly 
recognized. Failure to comply with its decisions now equals isolation from 
the international community. 
But precisely because our Organization is experiencing something of a 
revival, we have to ensure that it does not fall victim to its own success. 
The summit meeting of the Security Council members, held last January, 
recognized the extent of this challenge. The Heads of State or Government 
requested the Secretary-General to develop concrete proposals to respond to 
it. 
The Secretary General's report, "An Agenda for Peace", has given us ample 
food for thought on the future role of the Organization. The report confirms 
that our central objective should be peace first and foremost, for without 
peace, neither normal society nor faith in the future of individuals is 
possible. 
The General Assembly will debate preventive diplomacy in depth. We hold 
this concept to be based on the following elements: full use of the powers 
vested in the Secretary-General; a United Nations presence in the initial 
stages of a potential conflict; the specific role of regional organizations; 
commissions of inquiry and temporary observer missions; an enlarged role for 
United Nations staff already present in potential conflict zones; and 
disarmament and non-proliferation. 
Disarmament and non-proliferation continue to merit special attention in 
their own right. The end of the cold war has made the control and monitoring 
of conventional weapons more difficult. The nightmare of global nuclear 
confrontation has given way to the threat of the unchecked proliferation and 
dissemination of nuclear arms and technology. During the forty-sixth session 
of the General Assembly, the 12 countries of the European Community, together 
with Japan, took an initiative which has led to the creation of a register for 
multilateral control of the transfer of conventional weapons. That, however, 
is but a first step. 
The case of Iraq has demonstrated the extent of the problems caused by a 
lack of transparency in commercial transactions involving both conventional 
and nuclear weaponry. The International Atomic Energy Agency (IAEA) should 
therefore continue to improve its system of safeguards, preventive detection 
and monitoring of the transfer of dual-use items. 
I would like to pay a tribute here to the steadfast efforts of the 
Conference on Disarmament. Belgium currently chairs that Conference and will 
present to the General Assembly the draft Convention on a ban on 
chemical-weapons. On behalf of a country victimized by these weapons during 
the First World War, I want to launch a solemn appeal in favour of the 
universal acceptance of the draft Convention, resulting in the final 
elimination of these particularly barbaric weapons from all arsenals.* 
A more systematic use of preventive diplomacy would, no doubt, enable us 
to limit at least the human cost of conflicts. However, it is clear that when 
prevention reaches its limits, the Organization must be able to resort to 
other peace-keeping measures. 
In response to the appeals of the Secretary-General, Belgium, for its 
part, has dispatched a battalion to Croatia and units to Bosnia and 
Herzegovina, and is preparing a battalion for deployment in Somalia. 
The financial difficulties of our Organization have led us recently to 
seek alternative financing systems. However, I must take this opportunity to 
recall the obligation of solidarity that applies to all Member States. All 
Members must fulfil their budgetary obligations. The system for financing 
peace-keeping operations should be uniform and predictable, and should resolve 
the problems of financing the initial phases of urgent operations. The United 
Nations would obviously lose both operational capacity and credibility if the 
Organization were denied the budgetary resources corresponding to its 
responsibilities. 
However, all the combined tools of preventive diplomacy, disarmament, 
non-proliferation and peace-keeping operations are not sufficient to ensure 
real peace. Most conflicts are more deeply rooted. I wholeheartedly agree 
with the Secretary-General's broad interpretation of the elements which 
contribute to ensuring peace. Like him, I believe that the role of the 
Organization extends to the prevention of tensions of any kind, be they 
economic disparities, infringements of human rights, the absence of democracy 
or environmental degradation. 
For the first generations of the post-colonial era, the term "North-South 
dialogue" kept alive the hope of attaining a more equitable distribution of 
wealth and opportunities. The situation today is far from meeting those 
expectations. This is the combined result of the cold war and military 
expenditure, of a degree of selfishness in the North, of corruption and bad 
governance, and of a wrong choice of priorities both in the South and the 
North. 
For these reasons, major bilateral and multilateral aid efforts have 
sometimes failed and have also maintained a culture of dependency which now 
demands a process of emancipation. The contrasts between North and South 
demand our attention more than ever. We are witnessing, on the one hand, a 
race to satisfy material cravings, and on the other, abject poverty. This is 
the greatest challenge facing us. We not only have to maintain important 
resource and technology transfers, but we also need to make a frank analysis 
of past errors and to identify the real priorities. 
In this context two factors have, in my view, become of key importance: 
first, the concept of global interdependence and, secondly, the growing 
emphasis on the close links between population, environment and development. 
Useful lessons may be drawn from past disappointments concerning 
donor-recipient relationships. The Assembly will also discuss the triennial 
policy review of the operational activities of the United Nations system. We 
hope that this will be a thorough debate leading to a genuine reassessment of 
multilateral aid mechanisms. 
For our part, we have launched a number of innovations in our bilateral 
aid during recent years. These include, in particular, the creation of joint 
management systems for our development projects, designed to reinforce the 
decision-making capacity of our partners. 
Nevertheless, a real economic take-off will be possible only if 
investments follow government efforts. We note with satisfaction that a 
number of developing countries have taken steps to offer greater legal 
security to foreign investors with respect to freedom of enterprise, fiscal 
matters and mobility of capital and profits. Such measures contribute to the 
creation of a better investment climate. 
We have to concern ourselves now more than ever with the social aspects 
of development. Profit is not a goal in itself. Income redistribution must 
allow for the full personal development of every individual within a society 
based on solidarity. This solidarity must extend to future generations. The 
rights of workers, as well as their families, their cultural heritage and 
their environment, must therefore be protected. The World Conference on 
Social Development, to be held in 1995, will provide us an opportunity to give 
these goals and principles the high priority they deserve. 
International economic cooperation can flourish only on the basis of 
political will and effective mechanisms. This explains the vital importance 
of several international negotiating processes, either in progress or already 
being finalized, being brought to a successful conclusion. 
I should like to stress Belgium's attachment to the liberalization of 
world trade as a driving force for economic growth and development. The 
success of the Uruguay Round is the essential precondition for this. 
Finally, the Rio de Janeiro Conference was a milestone in the process of 
increasing collective awareness of the future of our planet, and Belgium will 
attach the greatest importance to its follow-up. One of the crucial aspects 
here concerns the financial mechanisms. We earnestly wish for a strengthening 
of the structure of the global environment facility to adapt it better to the 
various needs. This should also contribute to a greater convergence between 
the international financial institutions of the Bretton Woods system and the 
operational mechanisms of the United Nations family. 
I could not possibly close this part of my statement without mentioning 
the economic problems of a region to which we feel particularly close, namely 
Africa. Current events are continually giving us cause for concern. Belgium, 
however, refuses to give in to visions of catastrophe or what a fashionable 
phrase defines as "Afro-pessimism". 
In recent years Belgium has redefined its attitude and its commitments 
towards Africa, first in areas where we could have to assume special 
responsibilities. We warmly welcome the fact that the link between democracy, 
human rights and development is now widely recognized and applied. We hope 
that democratization will be understood at its true value, namely, for the 
benefit of the people. The spirit which inspires us is not that of a new 
paternalism: we wish to enter into cooperation as equal partners. In order 
to support political renewal in Africa, my Government has just created a fund 
to assist in the financing of democratic elections, the main beneficiary of 
which will be the African continent. Furthermore, Belgium is actively using 
its influence with its partners and in relevant international institutions to 
ensure that the dawning of democracy is accompanied by an upturn in economic 
activity. In the meantime, we have intensified our emergency aid in several 
areas affected by conflict or natural disasters. My Government also welcomes 
the fact that, as regards aid to Africa, it has established a fruitful working 
relationship with Belgian and international non-governmental organizations. 
Failure to respect the rights of the individual is another source of 
tension and violence, as well as an impediment to economic and social progress. 
We must clearly reaffirm the principle of the universality of basic 
rights and freedoms which are inherent in human dignity. These rights cannot 
be subject to various interpretations. 
Respect for and the protection of human rights require stronger 
monitoring mechanisms. An extraordinary session of the Human Rights 
Commission took place last month in Geneva. The Commission strongly condemned 
the serious and intolerable human rights abuses taking places in the former 
Yugoslavia. Belgium warmly welcomes this rapid reaction and 
would like to see it serve as an example in the future. 
Belgium would also like to see the coming World Conference on Human 
Rights lead to a reaffirmation of the international commitments by States and 
a strengthening of cooperation in the world community. We appeal to all 
countries to strive in a constructive spirit for the success of this 
Conference. 
We are already in favour of a role for the Security Council in certain 
cases of particularly flagrant or large-scale violations of human rights. 
This is why Belgium insisted on having the Council hear Mr. van der Stoel on 
the human rights situation in Iraq. 
This is a delicate subject, as we are well aware. But international law 
is evolving, and since information has virtually lost its borders, frontiers 
are fading for injustice as well. Ultimately, States simply have to respect 
the international commitments they have undertaken as sovereign Powers. 
The unbreakable link between democracy and respect for human rights is 
also put in concrete terms in the United Nations system through the question 
of electoral assistance. Numerous requests for such assistance are currently 
being addressed to the Secretariat. In order to give an adequate response, 
precise standards must be established. The existing mechanisms which allow 
for some forms of electoral assistance must be fully used. This session of 
the General Assembly should enable us to clarify matters where necessary. 
The growing number of ethnic conflicts poses a special problem, half-way 
between the traditional questions of human rights and the exercise of the 
right to self-determination. Consequently, the protection of ethnic 
minorities deserves special attention at this time. 
In Europe, we continue to believe, in spite of recent disappointments, 
that the rules developed by the Conference on Security and Cooperation in 
Europe (CSCE) remain valid. The right to self-determination must in no case 
be put forward to justify excesses and cruelties committed in its name. 
Besides, the protection of minorities should not necessarily or indeed 
exclusively be placed under the banner of self-determination. I wish to 
repeat what I said in the early part of my statement - for this seems to me to 
be a fundamental truth: excessive invocation of the principle of 
self-determination leads straight to a caricature of national sovereignty. 
It is necessary therefore to explore viable alternatives: real 
administrative decentralization, cultural autonomy, federal or confederate 
systems. The claims of minorities are above all the collective expression of 
a specific dignity and of human rights which cannot be trodden underfoot or 
ignored. Once this truth has been admitted, approaches more conciliatory than 
blind nationalism become possible. This is my hope for the future of the 
minorities issue. 
The current world situation has prompted me to concentrate my reflections 
around the role of the United Nations in maintaining international peace and 
security, in the fight against underdevelopment and in the protection of human 
rights. In none of these fields can we hope to achieve lasting improvements 
without strengthened regional cooperation. 
As we approach the fiftieth anniversary of the signing of the United 
Nations Charter, in a world very different from the one its authors knew, the 
need for complementarity between the regional and global spheres has become 
obvious. We must work to define its modalities. At a time when Belgium is 
close to the end of its term of membership in the Security Council, I am 
pleased to note that this debate is taking place above all as regards the 
establishment and maintenance of peace.